Citation Nr: 0213212	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for paranoid schizophrenia.  The Board 
has recharacterized the issue as one for service connection 
for an acquired psychiatric disorder to more accurately 
reflect the veteran's claim.  

In September 2000, a videoconference hearing was held in lieu 
of an in-person Travel Board hearing.  A transcript is in the 
claims file. 

This case was previously before the Board in February 2001 
when it was remanded for additional development.  The 
requested development has been completed to the extent 
possible and the Board now proceeds with the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in February 1994, the RO 
denied service connection for schizophrenia and notified the 
veteran of that decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final 
February 1994 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  Since the February 1994 final rating decision no new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that in March 1981 the 
veteran's records were screened in accordance with two Air 
Force regulations and that he was found qualified for "PRP" 
(personal reliability program) duties.  This notation was 
made by a psychiatric clinical specialist.  The veteran was 
noted to have situational anxiety/depression in October 1982, 
when he reported feelings of personal inadequacy/rage during 
the past few months.  He was referred to psychiatry.  The 
report of the October 1982 psychiatric evaluation indicates 
that he had been referred due to repeated interpersonal and 
job performance problems.  The veteran's history was 
obtained.  He reported that he had "no problems" and was 
"perfect."  He requested that his security clearance be 
revoked so he could change his job, as he intensely disliked 
his current one.  A mental status evaluation was performed, 
after which the diagnostic impression was schizoid and 
obsessive-compulsive traits.  It was noted that there was no 
evidence of a psychosis or disabling neurosis.  Outpatient 
group therapy was suggested to the veteran to help decrease 
maladaptive occupational behavior but he refused.  

The veteran was examined in February 1983 for separation from 
service, at which time his mental status was noted to be 
normal.  He reported a history of trouble sleeping, 
depression or excessive worry, and loss of memory or amnesia.  
He also reported having been treated in 1983 for a paranoid 
personality.  A report of mental status evaluation dated in 
March 1983 notes that the veteran was being considered for 
discharge due to misconduct, that he was hostile and 
suspicious but fully oriented and alert, that his mood and 
affect were unremarkable, that his thinking process was clear 
and that his thought content was normal.  The veteran was 
separated from service in March 1983 due to unsatisfactory 
performance.  

In an October 1987 rating decision, which the veteran did not 
appeal, the RO denied service connection for schizoid and 
obsessive-compulsive traits on the basis that such was a 
personality disorder that was not subject to service 
connection.  In a January 1988 rating decision, the RO denied 
entitlement to service connection for dysthymic disorder, 
which was diagnosed during VA hospitalization in May 1987.  
The hospital report notes that he had had no prior 
psychiatric hospitalizations and was under severe financial 
and vocational stress.  The veteran did not initiate an 
appeal.  

In January 1994 the veteran again claimed entitlement to 
service connection for a psychiatric disorder, which he 
characterized as paranoid schizophrenia.  A VA medical record 
dated in March 1993 was obtained and reflected a diagnosis of 
paranoid schizophrenia.  In a February 1994 rating decision 
the RO denied service connection for paranoid schizophrenia 
on the basis that the evidence did not show that the disorder 
was related to service.  Following notification of the 
decision the veteran not appeal.  

In June 1998, the veteran filed a claim for service 
connection for paranoid schizophrenia. In support of his 
claim, the RO received copies of some service medical 
records, including the October 1982 psychiatric evaluation 
report, a duplicate copy of the above noted March 1993 VA 
medical record, and another March 1993 VA medical record 
noting that the veteran had been treated for paranoid 
schizophrenia and had applied for Social Security disability 
benefits.  

In a September 1998 rating decision, the RO found that the 
additional evidence received was not new and material to 
reopen the claim as it did not establish a link between his 
current diagnosis and service.  

In January 1999, the veteran submitted copies of his service 
medical records from October 1982.  The RO obtained a VA 
outpatient treatment note dated June 1998 regarding a 
physical complaint.  In August 1999 the veteran submitted 
another copy of his October 1982 service medical records. 

In September 1999, the veteran submitted records from the 
U.S. Army Intelligence and Security Command which contains 
documentation surrounding the veteran's discharge from the 
military.  These records show that after a Commander's 
investigation, his security clearance was revoked.  The 
actual reason for his discharge was shown as unsatisfactory 
performance following the issuance of several Article 15s for 
failure to repair and failure to be at his place of duty.  
These records refer to a medical evaluation of the veteran, 
and a medical consultation record completed by a counseling 
psychologist, the reports of which are not included with the 
Command records (but apparently are the October 1982 
psychiatric evaluation and February 1983 separation 
examination, the reports of which are with the service 
medical records.)

At an October 1999 personal hearing, the veteran testified 
about the trouble he had performing his assigned duty during 
active service.  He stated that after his separation, he 
first sought treatment when he was treated for pneumonia in 
1987.  While in the hospital, they told him he was depressed 
and he started getting psychiatric treatment for depression.  
In 1991, he was given a diagnosis of bipolar disorder.  
October 1999 Transcript.  

The veteran testified at a videoconference hearing in 
September 2000 in lieu of an in-person Travel Board hearing.  
He described his job in the service, and the difficulty he 
had working with others.  He also testified about several 
records he felt were missing from his service medical records 
including records of psychiatric assessments performed in 
service.  He also testified about his experiences and his 
history of medical treatment since his discharge from active 
service.  September 2000 Transcript.  

At the September 2000 hearing, the veteran submitted 
additional evidence including VA outpatient treatment records 
showing an initial psychiatric assessment conducted in 
September 1999 when the veteran presented stating that he 
wanted to establish a case for service connection for 
paranoid schizophrenia.  The record reflects that he provided 
a history of having visited two psychiatrists when stationed 
in Okinawa in 1983 and psychiatric hospitalizations in June 
1987 and March 1993.  It was noted that a review of the 
veteran's records indicated a history of psychiatric 
treatment off and on since 1987.  The pertinent diagnoses 
were history of chronic paranoid schizophrenia and history of 
polysubstance abuse in past.  The veteran also submitted the 
report of a Minnesota Multiphasic Personality Inventory 
(MMPI) of September 1999, which notes that the most likely 
diagnosis was schizophrenia or paranoid disorder. 

In August 2002, records were received form the Social 
Security Administration.  These include treatment records 
from several VA facilities and private psychiatric 
evaluations of the veteran.  A VA discharge summary shows 
that the veteran was hospitalized by VA in February 1993 with 
diagnoses which included schizophrenia, paranoid type, and 
personality disorder, not otherwise specified with borderline 
and narcissistic traits.  A January 1997 VA medical 
certificate shows a diagnosis of paranoid schizophrenia.  A 
November 1999 report by a social worker notes that according 
to the veteran, he wanted documentation to support his 
service connection claim for paranoid schizophrenia.  He 
stated that he had been diagnosed with schizoaffective 
disorder in service and reportedly provided supporting 
documentation.  In an August 2000 private assessment, he was 
diagnosed with paranoid schizophrenia.  None of this 
additional medical evidence is dated earlier than February 
1993.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VCAA applies with respect to an application to reopen a 
previously denied claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the veteran was notified in a 
July 2001 letter of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The RO informed the 
veteran of the information and evidence that would support 
his claim to reopen, as well as the reasons and bases for the 
denial of his claim to reopen in the September 1998 rating 
decision, the May 1999 statement of the case, and 
supplemental statements of the case issued in November 1999 
and May 2002.  The RO also informed the veteran of the 
evidence needed to reopen his claim in an August 2001 letter.  
VA must also inform the veteran the veteran which evidence VA 
will seek to provide and which evidence the veteran is to 
provide.  Quartuccio at 186-87 (2002).  This was accomplished 
in an July 2001 letter to the veteran.  Thus, the Board finds 
that VA has complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In addition to 
the evidence already on file, the RO has attempted to obtain 
all evidence identified by the veteran which might be 
relevant or pertinent to his claim.  In October 1987, the 
National Personnel Records Center informed VA that service 
medical records had been provided.  However, the veteran has 
claimed that some service medical records have not been 
obtained.  At his September 2000 hearing, the veteran stated 
that records of a psychiatric evaluation prior to obtaining 
his security clearance were not included with the service 
medical records.  Even if this were true, he is not claiming 
that any such records would show the presence of 
schizophrenia or other psychiatric disorder; in fact, if such 
an examination showed schizophrenia it is improbable that he 
would have been granted a high security clearance.  Thus, any 
such records would not be relevant to the veteran's claim.  
VA's duty to assist under VCAA does not extend to obtaining 
irrelevant records.  The veteran stated that after his 
initial evaluation at the Naval Hospital, his clearance was 
revoked and he started to see a National Security Agency 
(NSA) psychiatrist.  Transcript, p. 6 (Sept. 2000).  He 
stated that although he saw the NSA psychiatrist several 
times, the records of his visits are missing.  Tr., pp. 8-9.  
The only records available are a consultation report dated 
October 14, 1982, and signed by individuals identified by the 
veteran as the Naval Hospital examiner and the NSA 
psychiatrist.  Tr., p. 9.  In that regard, the service 
records show that although therapy was suggested at the time 
of the October 1982 evaluation, the veteran refused.  

VA's attempts to obtain any additional records, including 
contacting the U.S. Army Medical Department directly, have 
been unsuccessful.  In April 2002 VA was informed by the U.S. 
Army that there were no records on file for the veteran.  The 
veteran's representative also made reference at the hearing 
to a Report of Mental Status Evaluation dated March 4, 1983, 
and stated that the report itself which detailed the clinical 
elements of the veteran's condition was not available.  Tr., 
p. 6.  However, there is nothing in the Report of Mental 
Status Evaluation to indicate that it was based on a separate 
evaluation of the veteran, and it appears to be the complete 
report of the veteran's mental status as evaluated at that 
time.  The Board concludes that, with regard to the service 
medical records, further attempts to obtain any claimed 
additional records would be futile.  

VA has obtained reports of VA outpatient treatment identified 
by the veteran, as well as attempting to obtain all private 
records of treatment.  Although the veteran treatment at 
Desert Counseling, no response was received to a January 2002 
request for his treatment records.  Records on file with the 
Social Security Administration (SSA) were obtained and 
associated with the claims file in April 2002.  Although VA 
has not provided the veteran an examination, this is not a 
breach of the duty to assist where there is no evidence of a 
psychiatric disorder (other than a personality disorder) 
during service or until years after service and no evidence 
linking a current acquired psychiatric disorder to service.  

The veteran has not identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the prior denial of the claim.  The Board 
further notes that the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claim, in written statements to VA and at personal 
hearings before a hearing officer at the RO in October 1999 
and before the undersigned by videoconference in September 
2000.  Thus, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in his attempt to reopen 
his claim.  


Legal Criteria - Service Connection & Reopening Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service, if manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Personality disorders as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Analysis

The last final decision is the February 1994 rating decision 
that denied service connection for schizophrenia.  The basis 
of that decision was that the evidence did not show that 
schizophrenia was either present during service or within one 
year of separation.  The veteran was notified of this 
decision in a letter dated in March 1994.  He did not appeal 
that decision and the decision became final.  38 U.S.C.A. 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  In the decision on appeal, the RO referred to the 
old standard for new and material evidence, indicating that 
there must be a reasonable possibility that it change the 
outcome, a standard rejected by the Court in Hodge, supra.  
However, the correct standard was subsequently considered by 
the RO and was provided in the statement of the case and 
supplemental statement of the case.  It is clear that the RO 
found that the additional evidence was not relevant to the 
basis of the earlier denial, i.e., that schizophrenia was not 
present during service or in the first post-service year. 




Since that decision, the additional evidence received is 
essentially current records of treatment, and copies of 
service medical records.  The service medical records are not 
new evidence as they were previously considered by the RO in 
the March 1994 rating decision.  While the records of post-
service treatment may be new, in that they were not before 
the RO in February 1994 when service connection for 
schizophrenia was denied, these records are not relevant to 
the question of whether the veteran had schizophrenia during 
service or in the first postservice year.  

Although the veteran appears to believe that because he now 
has paranoid schizophrenia he must have had it in service, 
his own opinion may not be used to reopen the claim where the 
issue is one of medical diagnosis.  The veteran is not shown 
to possess a recognized degree of medical knowledge that 
would render his opinions on medical diagnoses or etiology 
competent.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  While, as noted above, a social worker 
indicated that the veteran reported having had a diagnosis of 
schizo-affective disorder in service and provided supporting 
documentation, the veteran's statement of what a doctor or 
told him in terms of a diagnosis is not competent medical 
evidence and can not provide a basis for reopening the claim.  
Id.  Additionally, the social worker did not identify what it 
was that the veteran provided to "document" his alleged 
diagnosis in service, and the veteran has not submitted any 
such documentation in support of his pending claim.  Thus, 
the additional evidence is not new and material for reopening 
the claim.  38 U.S.C.A. 5108, 7105(c). 

Because new and material evidence to reopen the claim has not 
been receievd, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence to warrant reopening a claim of 
entitlement to service connection for acquired psychiatric 
disorder has not been submitted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

